 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN MARTINEZ,                                   Case No. 1:20-cv-00688-NONE-EPG
12                       Plaintiff,
13            v.                                       ORDER GRANTING JOINT STIPULATION
                                                       REQUESTING CONTINUANCE OF THE
14    FORD MOTOR COMPANY,                              JULY 9, 2021 DEADLINE TO FILE
                                                       DISMISSAL DOCUMENTS
15                       Defendant.
                                                       (ECF No. 17)
16

17

18           On April 1, 2021, the parties filed a notice of settlement. (ECF No. 15.) Accordingly, on

19   April 2, 2021, the Court ordered the parties to file appropriate dismissal documents no later than

20   July 9, 2021. (ECF No. 16.) On July 8, 2021, the parties filed a stipulation requesting to extend

21   the deadline to file dismissal documents. (ECF No. 17.) According to the stipulation, there was an

22   unexpected delay in obtaining Plaintiff’s signature on the settlement agreement and the parties

23   anticipate the appropriate dismissal documents will be filed no later than September 27, 2021.

24   (Id.)

25           The Court will grant the parties’ request. However, no further extensions will be granted

26   absent a showing of good cause. See E.D. Cal. L.R. 160(b).

27   ///

28   ///
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that the parties shall file appropriate dismissal

 2   documents no later than September 27, 2021.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    July 9, 2021                            /s/
 6                                                 UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
